Case: 13-13377   Date Filed: 07/08/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13377
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:09-cr-00257-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

GEMINAS BROWN,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 8, 2014)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Geminas Brown in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 13-13377     Date Filed: 07/08/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brown’s convictions and

sentences are AFFIRMED.




                                          2